 Fill in this information to identify the case:

 Debtor 1              Helen M Johnson

 Debtor 2
 (Spouse, if filing)

                                         Southern
 United States Bankruptcy Court for the: _________ District of
                                                                          Alabama
                                                                          (State)
 Case number
                        16-01321




Form 4100R
Response to Notice of Final Cure Payment                                                                                                10/15

According to Bankruptcy Rule 3002.1 (g), the creditor responds to the trustee's notice of final cure payment.



•:.;,,.-� Mortgage Information

                              U.S. BANK TRUST NATIONAL ASSOCIATION, AS                                       Court claim no. (if known):
 Name of creditor:            TRUSTEE OF THE BUNGALOW SERIES III TRUST                                             4-2


 Last 4 digits of any number you use to identify the debtor's account:              --
                                                                                    6  --
                                                                                       7  --
                                                                                          3  --
                                                                                              3

 Property address:             18724 Clydes Ln
                               Number     Street




                               Fairhope                 AL            36532
                               City                      State     ZIP Code



•:.;,,.-� Prepetition Default Payments

  Check one:
  0     Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor's claim.
  0     Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor's claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date                $ -----
        of this response is:


•:..-,,.-� Postpetition Mortgage Payment

  Check one:
  0 Creditor states that the debtor(s) are current with all postpetition payments consistent with§ 1322(b)(5) of
    the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:           02    __ __
                                                                              _/ 01 / 2021
                                                                               MM/ DD /YYYY

  0 Creditor states that the debtor(s) are not current on all postpetition payments consistent with§ 1322(b)(5)
    of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:
                                                                                                                             (a)$ ____

        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                 +(b)      $ ____
        c. Total. Add lines a and b.
                                                                                                                         I   (c)   $
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became
        due on:
                                                                              _/    __ __
                                                                                     /
                                                                              MM/ DD /YYYY


Form 4100R                                            Response to Notice of Final Cure Payment                                         page 1
              Case 16-01321              Doc       Filed 02/12/21        Entered 02/12/21 07:54:30                    Desc Main
                                                       Document          Page 1 of 3
                                                  02   12   2021




                                                 mbaker@mtglaw.com




Case 16-01321   Doc   Filed 02/12/21   Entered 02/12/21 07:54:30     Desc Main
                          Document     Page 2 of 3
                                CERTIFICATE OF SERVICE
The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18) years
of age and that the RESPONSE TO NOTICE OF FINAL CURE PAYMENT in the above
captioned case was this day served upon the below named persons by mailing, postage prepaid,
first class mail or by electronic service copy of such instrument to each person, party, and/or
counsel at the addresses shown below:

Via U.S. Mail
Helen M Johnson
18724 Cyldes Lane
Fairhope, AL 36532



Via CM/ECF electronic service:
Daniel B. O'Brien
P.O. Box 1884
Mobile, AL 36633

James D. Patterson
Underwood & Riemer PC
2153 Airport Boulevard
Mobile, AL 36606

Dated: February 12, 2021


                                             Respectfully submitted,
                                             /s/ Mark A. Baker
                                             Mark A. Baker, ASB 2459-E57M
                                             MCMICHAEL TAYLOR GRAY, LLC
                                             3550 Engineering Drive, Suite 260
                                             Peachtree Corners, GA 30092
                                             Telephone: (404) 474-7149
                                             Facsimile: (404) 745-8121
                                             E-mail: mbaker@mtglaw.com




   Case 16-01321       Doc     Filed 02/12/21     Entered 02/12/21 07:54:30       Desc Main
                                   Document       Page 3 of 3
